Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-13-00325-CV

                                   Ruben Guadalupe GALINDO,
                                           Appellant

                                                   v.

                                       Tanya Sue GALINDO,
                                             Appellee

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CI-20303
                           Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment, i.e., the final
decree of divorce is AFFIRMED. However, with regard to the trial court’s temporary order
pending appeal, the portion of the order awarding appellee Tonya Sue Galindo appellate attorney’s
fees is REVERSED and judgment is RENDERED that she take nothing. The remainder of the
trial court’s temporary order pending appeal is AFFIRMED.
       It is ORDERED that appellee Tonya Sue Galindo recover her costs of this appeal from
appellant Ruben Guadalupe Galindo.

        SIGNED April 9, 2014.


                                                    _____________________________
                                                    Marialyn Barnard, Justice